Citation Nr: 1532582	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-33 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an increased rating for service-connected degenerative disc disease of the lumbar spine with central disc bulge, currently at 20 percent prior to April 30, 2010, and at 40 percent beginning on that date.

3.  Entitlement to an initial increased rating for service-connected radiculopathy of the right lower extremity associated with service-connected degenerative disc disease of the lumbar spine with central disc bulge, currently at 10 percent.

4.  Entitlement to an increased rating for service-connected left knee patellofemoral syndrome, currently at 10 percent.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 15, 2014.



REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1980 to November 1986.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a December 2005 rating decision, the Veteran's previously established 20 percent rating for her lumbar spine disability and 10 percent rating for her left knee disability were continued therein.  A July 2009 rating decision denied service connection for migraine headaches and denied a TDIU.  An April 2010 rating decision granted service connection and assigned an initial 10 percent rating, for his right lower extremity disability.  She appealed each of these determinations.

In a March 2011 rating decision, the RO granted a 40 percent rating for the Veteran's lumbar spine disability effective April 30, 2010.  The period prior to this date remains on appeal because there has been no increased rating for it, while the period beginning on this date remains on appeal because a greater increased rating is possible.  AB v. Brown, 6 Vet.App. 35 (1993).  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in September 2012.  In June 2013, the Board adjudicated several issues.  The issues comprising this matter were remanded for additional development.  An October 2014 rating decision following this development granted a TDIU effective September 15, 2014.  
The Veteran has initiated an appeal of this effective date.  It is reiterated that she previously perfected an appeal concerning a TDIU, however.  This includes the period prior to September 15, 2014, as well as for the period beginning on that date.  This matter accordingly includes a TDIU as an issue, but it is limited to prior to September 15, 2014, to account for the aforementioned grant.  The October 2014 rating decision also granted service connection and assigned an initial rating for radiculopathy of the left lower extremity.  An appeal of this rating has been initiated by the Veteran.  It has not been perfected, however, and the previously perfected appeal concerned service connection.  That issue was fully resolved via the aforementioned rating decision.  In sum, jurisdiction over an initial increased rating for radiculopathy of the left lower extremity does not lie with the Board.

Further review of the Veteran's claims file shows that adjudication can proceed with respect to an increased rating for her lumbar spine disability, an initial increased rating for her right lower extremity disability, and an increased rating for her left knee disability.  The following determinations contained within this decision accordingly are made at this time based on the claims file.  Review of the Veteran's claims file also shows that adjudication cannot proceed with respect to service connection for migraine headaches and a TDIU prior to September 15, 2014.  These two issues of this matter accordingly are remanded for additional development.  

FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine with central disc bulge did not manifest 30 degrees or less of forward flexion prior to April 30, 2010, and never has manifested ankylosis or incapacitating episodes.

2.  The radiculopathy of the Veteran's right lower extremity manifests no worse than moderate incomplete paralysis.  

3.  The Veteran's left knee patellofemoral syndrome has not manifested recurrent subluxation, lateral instability of more than slight severity, flexion limited to at least 45 degrees, or extension limited to 10 degrees or more.
CONCLUSIONS OF LAW

1.  Increased ratings greater than 20 percent prior to April 30, 2010 and greater than 40 percent beginning on that date, for degenerative disc disease of the lumbar spine with central disc bulge, are not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242-5243 (2014).

2.  An initial increased rating of 20 percent, but no higher, for radiculopathy of the right lower extremity is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2014).

3.  An increased rating greater than 10 percent for left knee patellofemoral syndrome is not warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260-5261 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided of the evidence necessary to substantiate the benefit sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Generic rather than specific notice of substantiation is required for increased ratings.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice of how a rating and an effective date will be assigned if the benefit sought is granted also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notification must be before initial adjudication or, if it was not required then, there must be subsequent adjudication.  Pelegrini, 18 Vet. App. at 112.

Neither Veteran nor her representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A July 2005 letter concerning her lumbar spine and left knee disabilities set forth the general criteria for establishing an increased rating, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  This was prior to initial adjudication via the December 2005 and April 2010 rating decisions.  The purpose of notice was fulfilled for the Veteran's right lower extremity disability since service connection was granted (as associated with her lumbar spine disability) in the latter rating decision.  Dingess, 19 Vet. App. at 473.  No further notice for it is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  For the lumbar spine and left knee disabilities, a September 2008 letter set forth how ratings are assigned in general since doing so had become required.  It even set forth the specific criteria for establishing an increased rating for these disabilities.  Much of the aforementioned was reiterated and how effective dates are assigned was set forth in an April 2012 letter, following which there was adjudication via the October 2014 supplemental statement of the case (SSOC).

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records, identified private treatment records, and Social Security (SSA) records have been obtained by VA, some in compliance with the Board's June 2013 remand.  In August 2005, April 2010, April 2011, and September 2014, the Veteran underwent VA medical examinations.  This latter examination was pursuant to the Board's remand.  To the extent an examination did not include review the claims file, the examiner otherwise was aware of the Veteran's medical history through an interview of her in that regard and/or a review of treatment records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Each examiner also interviewed her regarding her current symptoms and their effects and then performed an assessment of her.  The determinations made herein are fully informed because of these actions.  As such, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None has been alleged by the Veteran or her representative.

Significantly, neither the Veteran nor her representative has identified any necessary notice or assistance development that as of yet has not been completed.  No such uncompleted necessary development is apparent from review of the claims file.  The Board thus finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand, as is required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Of final note before addressing the merits is that the issues on appeal must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the beginning of the September 2012 hearing, the undersigned identified an increased rating for the Veteran's lumbar spine, left knee, and right lower extremity disabilities as issues on appeal.  Questions were asked by the undersigned and the Veteran's representative about the severity of the Veteran's symptoms and their effects.  As a result, it readily could be inferred that such was of primary import in increased rating matters.  The Veteran also was asked questions about treatment for the aforementioned disabilities.  No outstanding evidence was identified specifically as a result, however.  The undersigned accordingly did not suggest the submission of any.  Yet it is reiterated that some VA and private treatment records nevertheless were obtained following the hearing.  
II.  Increased Ratings

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

By lay evidence, reference is made to evidence from one who is not a medical professional.  The Veteran is a lay person because there is no indication she has any medical background.  Her reports concerning her symptoms and their effects are competent because they are personally experienced by her.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, plausibility, bad character, malingering, desire for monetary gain, and witness demeanor. Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Here, the Veteran is credible because none of these factors is significant.  She is interested given the potential for increased ratings, which may lead to increased monetary gain in the form of compensation benefits, but her reports are plausible and consistent with one another and the medical evidence.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Paralleling the general benefit of the doubt, however, any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for an increased rating, as opposed to an initial increased rating, begins one year prior to the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  Id.; 38 C.F.R. § 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

1.  Lumbar Spine Disability

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected lumbar spine disability is rated under Diagnostic Code 5242 thereunder.  Diagnostic Code 5242 addresses degenerative arthritis of the spine.  However, the Diagnostic Code used indeed depends on medical history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change is permissible if explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The only exception is a protected rating, one in effect for 20 or more years.  38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).  The Veteran's 20% rating for her lumbar spine disability went into effect in July 1992, over 20 years ago.  Yet, she filed her increased rating claim in May 2005.  The period in question thus begins in May 2004 well before the 20 year mark.  All potentially applicable Diagnostic Codes thus shall be taken into account for this entire period since an explained change is permissible.

Diagnostic Code 5003, which is referenced by Diagnostic Code 5242, concerns arthritis in general.  It reflects that degenerative arthritis is also known as hypertrophic arthritis or osteoarthritis and calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

Diagnostic Codes 5242, along with Diagnostic Codes 5235 through 5241, use the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  For the thoracolumbar spine, a 20 percent rating is merited for forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  A 40 percent rating is assigned when forward flexion is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine results in a 50 percent rating.  The maximum 100 percent rating is reserved for unfavorable ankylosis of the entire spine.  Normal range of motion is from 0 to 90 degrees forward flexion and from 0 to 30 degrees otherwise.  Note (2); 38 C.F.R. § 4.71a, Plate V.  
A separate rating is to be assigned under the appropriate Diagnostic Code(s) for each associated objective neurologic abnormality.  Note (1).  This includes, but is not limited to, bowel impairment and/or bladder impairment.  Finally, Diagnostic Code 5243 is for intervertebral disc syndrome (IVDS).  It calls for rating under either the General Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever is higher.  A 20 percent rating under the IVDS Formula requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A total duration of at least four weeks but less than six weeks results in a rating of 40 percent, while the maximum 60 percent rating is awarded when it is at least six weeks.  An incapacitating episode is a period of acute signs and symptoms that requires treatment and bed rest prescribed by a physician.  Note (1).

The Board finds that an increased rating for the Veteran's lumbar spine disability is not warranted under Diagnostic Code 5003 for either the period prior to April 30, 2010, or for the period beginning on this date.  VA and private X-rays as well as magnetic resonance imaging (MRI) have showed multilevel degeneration of the lumbar spine.  Degenerative arthritis has been diagnosed, to include upon VA QTC medical examination in April 2011.  However, the lumbar vertebrae are one group of minor joints.  38 C.F.R. § 4.45(f).  A 10 percent rating accordingly is the highest possible under Diagnostic Code 5003.  It is unnecessary to proceed with consideration of whether the other criteria for such a rating are met since an even higher rating already is in effect for each of the aforementioned periods under another Diagnostic Code.

The Board also finds that neither criterion for even the next highest rating of 40 percent under the General Formula has been met with respect to the period prior to April 30, 2010.  There is no indication of 30 degrees or less of forward flexion during this period.  At the August 2005 VA medical examination, it was to 80 degrees initially and to 75 degrees following two repetitions with pain throughout the range.  The Veteran's effort was characterized as extremely poor, and she was believed to be exaggerating her symptoms.  Her forward flexion was to 30 degrees with pain from 20 to 30 degrees initially and upon the standard three repetitions at the April 2010 VA medical examination, which more specifically was performed on April 30.  VA and private treatment records reflect pain during range of motion, which includes forward flexion, and pain limiting this range.  A May 2004 SSA record finally documents that the Veteran's forward flexion was to 65 degrees.

Forward flexion, in sum, was decreased but remained much greater than 30 degrees prior to April 30, 2010, the date a 40 percent rating was assigned based on the VA medical examination.  The Veteran's representative has argued that a 40 percent rating should be made effective earlier than this date.  He points out that private MRI findings from December 2007 show the Veteran's disc bulge had deteriorated into a herniation or protrusion.  Yet such findings are not dispositive.  Their impact, in this case on forward flexion, is dispositive.  There is no indication that these findings have the impact of limiting forward flexion to 30 degrees or less until April 30, 2010, however.  Recognition is given to the fact that the prior forward flexion measurements are dated in May 2004 and August 2005, well prior to this date.  It thus certainly is possible that the aforementioned impact manifested prior to this date.  To conclude this impact would have been detected earlier had there been more forward flexion measurements would require resort to speculation.  Such is insufficient when considering the severity of a disability.  38 C.F.R. § 3.102.  The earliest date of forward flexion limited to 30 degrees, in sum, is April 30, 2010.

Pain, to the extent it was present during range of motion, does not alter the aforementioned findings.  Indeed, painful motion does not by itself constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The pain indeed must prevent some portion of the normal range of motion in order for there to be limited motion.  Prior to April 30, 2010, the Veteran's pain was not significant enough to limit her forward flexion to the required degree.  Since pain must prevent some portion of the normal range of motion in order for there to be limited motion, weakness as reported by the Veteran as well as excess fatigability, lack of endurance, and incoordination also must do so.  The same also is true for motion affected by any other symptoms such as stiffness reported by her or detected during treatment or upon examination.  It is reiterated that this simply is not the case here.

In addition to motion affected by pain or other symptoms, flare-ups also do not alter the aforementioned findings.  Flare-ups were denied by the Veteran at the April 30, 2010, VA medical examination, but they were reported by her at the August 2005 VA medical examination.  She more specifically reported increased pain caused by prolonged sitting, standing, or walking and incapacitation for which she has not sought medical attention two to three times per week on average.  It was determined at the examination that to estimate the Veteran's range of motion during a flare-up would require resort to speculation, since she was not then experiencing a flare-up.  This is problematic given the lack of a supporting rationale.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, the Veteran did not indicate that her range of motion is limited more than normal during a flare-up.  She described only increased pain.  It is reiterated that painful motion is not limited motion.  Greater pain could have resulted in further limitation in forward flexion, but to conclude that it did without more would require resort to speculation.

There finally is no indication of favorable ankylosis of the entire thoracolumbar spine prior to April 30, 2010.  Additionally, the Board finds that the criterion for even the next highest rating of 50 percent under the General Formula has been met with respect to the period beginning April 30, 2010, because there is no indication of unfavorable ankylosis of the entire thoracolumbar spine.  There indeed never has been any indication of any ankylosis whatsoever.  Ankylosis is immobility, consolidation, or fixation of a joint.  Dorland's at 94; Dinsay v. Brown, 9 Vet. App. 79 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Nix v. Brown, 4 Vet. App. 462 (1993); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  VA and private treatment records, SSA records, and the April 2010 and April 2011 VA medical examinations are silent in this regard.  A lack of notation of a condition where it would be expected, like during treatment or especially upon examination, suggests its absence.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  Further, this absence can be inferred because there was motion in each direction to varying degrees at these examinations and in the May 2004 SSA record.  Ankylosis finally specifically was not detected at the August 2005 and September 2014 VA medical examinations.  

The Board next finds that no new separate initial rating is warranted under the General Formula for an associated objective neurologic abnormality concerning either the period prior to April 30, 2010, or the period beginning on that date.  Such ratings already are in effect radiculopathy of the right lower extremity and the left lower extremity.  There is no indication of objective bowel or bladder impairment associated with the Veteran's lumbar spine disability.  She sometimes has denied and sometimes has reported such impairment.  Yet it never has been linked to her lumbar spine.  The bladder impairment she reported was attributed to other causes at the August 2005 VA medical examination, for example.  No bowel abnormality was detected at the April 2011 VA medical examination notwithstanding her report of such.  An August 2012 private treatment record includes a determination that her bowel and bladder dysfunction were not related to her lumbar spine.  Associated bowel or bladder impairment was not detected at the September 2014 VA medical examination.  Finally, there is no indication of any other associated neurologic abnormality.

Lastly, the Board finds that the criterion for even the next highest rating under the IVDS Formula has not been met for either the period prior to or beginning on April 30, 2010.  There is no indication of incapacitating episodes of at least four but less than six weeks in any 12-month timeframe during this prior period or of at least six weeks during this latter period.  Indeed, there never has been an indication of any incapacitating episodes of any duration.  That the Veteran reported frequent incapacitation at the August 2005 VA medical examination is reiterated, but so is that she did not seek medical attention as a result.  The April 2010 VA medical examination is silent in this regard.  Incapacitation was denied by the Veteran at the April 2011 VA medical examination, and it specifically was determined she had not had any incapacitating episodes at the September 2014 VA medical examination.  VA treatment records reveal that she sought emergency treatment in December 2009.  However, bed rest was not prescribed by medical personnel at that time.  Bed rest is not mentioned in VA and private treatment records or SSA records otherwise.

Consideration has been given to reasonable doubt overall as well as the assignment of a staged rating in making each of the above findings.  However, the preponderance of the evidence is against an increased rating for the Veteran's service-connected lumbar spine disability for either the period prior to April 30, 2010, or for the period beginning April 30, 2010.  It also is against any new separate initial rating for either of these periods.  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  A staged rating is not assigned because each of the above findings applies to the entire period it concerns.  The one stage already established therefore remains intact but no new stages are added.  In sum, the Veteran's claim as it pertains to her lumbar spine is denied.

2.  Right Lower Extremity Disability

38 C.F.R. § 4.124a addresses neurological disabilities.  The Veteran's service-connected right lower extremity disability received an initial rating under Diagnostic Code 8520 thereunder effective in December 2007.  Diagnostic Code 8520 addresses paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete paralysis.  A 20 percent rating is assigned for moderate incomplete paralysis, and a 40 percent rating for moderately severe incomplete paralysis.  Severe incomplete paralysis with marked muscular atrophy merits a 60 percent rating.  The maximum rating of 80 percent is reserved for complete paralysis where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Just like above, all potentially applicable Diagnostic Codes must be considered because an explained change is permissible.  Butts, 5 Vet. App. at 532; Pernorio, 2 Vet. App. at 625.  This includes Diagnostic Codes 8620 and 8720, which respectively address neuritis and neuralgia of the aforementioned nerve.  The same ratings for paralysis thereof applies to these disabilities.

All other nerves of the lower extremities also have a rating scheme which applies equally to paralysis, neuritis, and neuralgia.  These nerves include the external popliteal (common peroneal), musculocutaneous (superficial peronal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral), internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves addressed by Diagnostic Codes 8521 through 8530, 8621 through 8630, and 8721 through 8730.  When involvement with respect to any nerve is wholly sensory, the rating is limited to the mild or at most the moderate degree.  38 C.F.R. § 4.124a, opening paragraph.  Mild is generally defined as "not severe."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount."  Id. at 798.  Severe is generally defined as "of a great degree."  Id. at 1140.  
Based on the evidence, the Board first finds that a change in Diagnostic Code is not warranted.  There is no indication as to precisely which nerve or nerves the Veteran's right lower extremity radiculopathy involves, though the sciatic nerve was identified as most likely at the April 2011 VA QTC medical examination.  Rating for the sciatic nerve at each level of severity of incomplete paralysis is higher than the rating for each of the other aforementioned nerves, however.  Complete paralysis of the sciatic nerve also is rated higher than the rating for each of the other aforementioned nerves, but unlike for incomplete paralysis the criteria for such are not the same for all nerves.  Yet complete paralysis has not been reported by the Veteran, and there is no indication of such otherwise.  It therefore does not prejudice her to presume that her radiculopathy involves the sciatic nerve.  

The Veteran has reported in statements and her hearing testimony that her right leg loses feeling and goes to sleep.  She also has reported pain to include radiation from her lumbar spine, burning, numbness, tingling, paresthesia, heaviness, weakness, loss of mass, and decreased sensation reflexes in this leg.  A January 2009 private treatment record shows a positive straight leg raise (SLR) result.  The SLR was deemed unreliable in a June 2009 VA treatment record.  A May 2004 SSA record indicates that there is no atrophy, as do March and June 2009 VA treatment records notwithstanding a finding of diffuse weakness.  Further, a December 2009 VA treatment record indicates there is good power.  Strength in VA and private treatment records ranged from normal to minimally decreased at 4/5.  Reflexes generally were normal, and sensation was labeled as diminished in December 2007 but full and grossly normal in May and June 2009.

At the August 2005 VA medical examination, no atrophy was found.  The Veteran's strength, reflexes, and sensation were normal.  Her strength was 4/5 at the April 2010 VA medical examination, however.  Some of her reflexes additionally were decreased, as was her sensation.  SLR was positive VA medical examination in April 2011.  The Veteran's muscle tone was normal, and there was no atrophy.  Her strength, reflexes, and sensation were normal.  At the September 2014 VA medical examination, SLR was positive once again.  There further once again was no atrophy, and the Veteran's strength, reflexes, and sensation were normal.  Her radiculopathy, as well as her constant pain which was the only identified symptom thereof, finally was characterized as moderate in severity.

The Veteran's right lower extremity disability, in sum, appears to have some constant and some intermittent symptoms.  She specifically has constant pain but only an occasional minimal decrease in strength coupled with occasional decreases in reflexes and sensation.  Involvement in not wholly sensory, and thus is not limited at most to the moderate degree, in other words.  Yet this is the degree the Veteran's radiculopathy was characterized as by the medical professional who performed the September 2014 VA medical examination.  By all appearances, this characterization was based on the severity of her constant pain.  At no point has this pain, or any of the other symptoms reported by her or found, been characterized as moderately severe or severe.  None of these other symptoms have been characterized as constant either, so classifying them as moderately severe based solely off of duration is not appropriate.  That there is no muscle atrophy lastly is reiterated.  The Board accordingly finds that the next highest initial rating of 20 percent is warranted, but that an even higher initial rating is not warranted.

Consideration has been given to reasonable doubt overall as well as the assignment of a staged rating in making each of the above findings.  The preponderance of the evidence is for an initial increased rating of 20 percent for the Veteran's service-connected radiculopathy of the right lower extremity.  However, it is against an even higher initial increased rating for this disability.  There accordingly is no reasonable doubt overall to resolve in the Veteran's favor.  A staged rating is not assigned because each of the above findings applies to the entire period under appeal.  In sum, the Veteran's appeal as it pertains to her the right lower extremity disability is granted in part and denied in part.

3.  Left Knee Disability

It is reiterated that 38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected left knee disability previously was rated under Diagnostic Code 5257 thereunder, but the October 2014 rating decision reflects that it now is rated pursuant to Diagnostic Code 5260.  Like above, all potentially applicable Diagnostic Codes must be considered because another explained change is permissible.  Butts, 5 Vet. App. at 532; Pernorio, 2 Vet. App. at 625.  The protected rating exception is not applicable despite first appearances, just like with the Veteran's service-connected lumbar spine disability.  Indeed, her 10 percent rating for her left knee disability under Diagnostic Code 5257 went into effect in July 1992.  This was over 20 years ago.  However, the Veteran filed her increased rating claim in May 2005.  The period in question thus begins in May 2004 well before the 20 year mark when the rating under this Diagnostic Code would have become protected.  38 C.F.R. § 3.951(b); Murray, 24 Vet. App. at 420.  

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Under it, flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Diagnostic Code 5261 similarly concerns limitation of extension of the leg.  Extension limited to 5 degrees merits a noncompensable rating.  A 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating for extension limited to 15 degrees.  Extension limited to 20 degrees calls for a 30 percent rating.  A 40 percent rating requires extension limited to 30 degrees.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normally, flexion is to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 addresses other knee impairment due to recurrent subluxation or lateral instability.  A 10 percent rating is for slight impairment.  A 20 percent rating is for moderate impairment, and the maximum 30 percent rating is reserved for severe impairment.  Mild is generally defined as "not severe."  Merriam-Webster's at 787.  Moderate is generally defined as "tending toward the mean or average amount."  Id. at 798.  Severe is generally defined as "of a great degree."  Id. at 1140.  Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.  
The subject of Diagnostic Code 5258 is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The rating for such is 20 percent.  Diagnostic Code 5259 establishes a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  Lastly, Diagnostic Code 5263 calls for a 10 percent rating for genu recurvatum.

Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet ratings under different Diagnostic Codes is warranted for separate and distinct symptoms.  Symptoms cannot overlap, in other words.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Separate ratings also are assigned for limitation of motion and for some other symptom.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

Given the evidence, the Board finds that several Diagnostic Codes are inapplicable to the Veteran's left knee disability, including Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  There is no indication of left knee ankylosis, dislocated or removed semilunar cartilage, impairment of the left tibia and fibula, or left genu recurvatum.  Nothing reported by the Veteran in statements or her hearing testimony suggests the existence of any of these conditions.  VA and private treatment records are silent as to them, as are the VA medical examinations.  Detection, and mention of, the aforementioned conditions would be expected if they existed.  Buczynski, 24 Vet. App. at 221.  This follows from the fact that the purpose of the VA medical examinations, and to a lesser though still significant extent the treatment records, was to assess the current state of her left knee.

Accompanying this lack of affirmative evidence is the presence of some negative evidence.  It specifically was indicated at the September 2014 VA medical examination that the Veteran had no tibia and fibula impairment, to include medial tibial stress syndrome (shin splints), stress fractures, or chronic exertional compartment syndrome.  This includes of the left leg.  It also specifically was indicated that she did not have a meniscal condition or surgery for such a condition.  The meniscus is a crescent-shaped structure which is made of cartilage in the leg.  Dorland's Illustrated Medical Dictionary 1151 (31st ed. 2007).  In other words, the meniscus is semilunar cartilage.  The Veteran's, to include of the left knee, thus is not dislocated and has not been removed.  Ankylosis implicitly was ruled out upon VA medical examinations in August 2005, April 2010, as well as September 2014.  As set forth above, ankylosis is stiffening to the point of immobility, consolidation, or fixation.  Dinsay, 9 Vet. App. at 79; Shipwash, 8 Vet. App. at 218; Nix, 4 Vet. App. at 462; Lewis, 3 Vet. App. at 259.  Movement to varying degrees, which precludes ankylosis, was measured at each examination.  

Next, the Board finds that a rating in excess of 10 is not warranted for the Veteran's left knee disability based on limitation of motion.  No separate compensable rating is warranted on this basis either.  Range of motion was limited due to pain to between zero degrees extension to 110 degrees flexion initially and between zero degrees extension to 100 degrees flexion following two repetitions at the August 2005 VA medical examination.  The Veteran's effort was characterized as extremely poor, and she was believed to be exaggerating her symptoms.  At the April 2010 VA medical examination, her flexion was to 140 degrees initially with pain at the end of the range while her extension was to zero degrees without pain initially.  There was no change with the standard three repetitions.  Comparing this examination to the September 2014 VA medical examination, the only difference is that there was pain at zero degrees extension initially.  Pain on movement further was referenced.  A July 2010 VA treatment record documents range of motion from zero degrees extension to 110 degrees flexion.  Other VA and private treatment records reflect pain during range of motion and pain limiting this range.

The Veteran, in sum, always has had normal left knee extension.  This includes initially and, when it was measured, upon repetition.  It also includes when her effort was poor.  A noncompensable rating therefore is warranted under Diagnostic Code 5261.  The Veteran's left knee flexion sometimes has been normal.  Yet it also sometimes has been reduced.  This includes initially and, when it was measured, upon repetition.  More specifically, flexion was limited to 100 degrees when her effort was poor and to 110 degrees otherwise.  The limitation never has been even close to approaching 45 degrees, the requirement for the lowest compensable rating of 10 percent under Diagnostic Code 5260.  A noncompensable rating accordingly is warranted pursuant to this Diagnostic Code.  

Pain, to the extent it was present during range of motion, does not alter the aforementioned findings.  Once again, painful motion does not in and of itself constitute limited motion.  Mitchell, 25 Vet. App. at 32.  The pain indeed must prevent some portion of the normal range of motion in order for there to be limited motion.  Here, the Veteran experiences pain generally at the end of her range of motion.  Pain she may experience during her range of motion, if any, is not significant enough to limit this range to the required degree.  Since pain must prevent some portion of the normal range of motion in order for there to be limited motion, weakness as reported by the Veteran as well as excess fatigability, lack of endurance, and incoordination also must do so.  The same also is true for motion affected by anything else such as swelling, stiffness, and creaking as reported by the Veteran, of which creaking was confirmed since crepitus was noted during range of motion at the April 2010 VA medical examination.  It is reiterated that this simply is not the case here.

In addition to motion affected by pain or other symptoms, flare-ups also do not alter the aforementioned findings.  Flare-ups were denied by the Veteran at the September 2014 VA medical examination.  Yet she reported aggravation of her symptoms following prolonged standing and walking at the August 2005 examination.  At the April 2010 examination, she added that aggravation is also from going up and down stairs.  She further clarified that the flare-ups last for a day and characterized them as severe at least in terms of swelling.  The Veteran has never quantified the amount her range of motion is limited during a flare-up, however.  It was determined at the August 2005 and April 2010 VA medical examinations that to estimate such would require resort to speculation, since she was not then experiencing a flare-up.  They are problematic given the lack of a supporting rationale.  Jones, 23 Vet. App. at 382.  However, the determination at the September 2014 VA medical examination was that significant limitation in the Veteran's range of motion during a flare-up is less likely than not.  The rationale was that this range did not change upon examination.

The Board lastly finds that no separate rating is warranted for the Veteran's left knee disability under Diagnostic Code 5257.  Subluxation is incomplete or partial dislocation.  Rykhus v. Brown, 6 Vet. App. 354 (1994); Antonian v. Brown, 4 Vet. App. 179 (1993).  There is no indication of any, much less recurrent, subluxation.  The Veteran has not reported subluxation or even anything suggestive thereof.  Such was not documented in the VA or private treatment records or detected upon any VA medical examination.  Indeed, the Veteran denied dislocation as well as recurrent subluxation at the August 2005 VA medical examination.  She similarly denied dislocation and subluxation at the April 2010 VA medical examination.  At the September 2014 VA medical examination, no evidence of current or past recurrent patellar dislocation or subluxation was found.  X-rays evidence, for example, specifically was not identified.  

With respect to lateral instability, the Veteran denied instability at the August 2005 VA medical examination.  She reported weakness and occasional giving way at the April 2010 VA medical examination.  She testified at the September 2012 hearing that she has weakness and giving way.  The Veteran also testified, and she has reported in statements as well, that she uses a cane intermittently.  Sometimes VA and private treatment records as well as the VA medical examinations show that her gait is steady and normal while occasionally they show that it is antalgic or that her balance is poor.  Notwithstanding the aforementioned, there was no instability whether lateral or otherwise at the August 2005, April 2010, and September 2014 VA medical examinations.  Instability could not be elicited even when attempts were made to do so, in other words.  The instability experienced by the Veteran thus must be infrequent.  It also must not be very severe, as her gait is altered only on occasion and she does not always use her cane.  It therefore can only be classified as slight.  A 10 percent rating under Diagnostic Code 5257, in sum, is warranted whereas even the next highest rating of 20 percent is not warranted.  
It follows from this discussion that the change in Diagnostic Code from 5257 to 5260 is inexplicable.  Indeed, the October 2014 rating decision where the change is first evident does not even address the Veteran's service-connected left knee disability.  The appropriate Diagnostic Code thus is 5257, so the change to Diagnostic Code 5260 was erroneous.  Consideration has been given by the Board to reasonable doubt and the assignment of a staged rating in making each of the aforementioned findings.  However, the preponderance of the evidence is against an increased rating for the Veteran's left knee disability.  The preponderance of the evidence also is against a separate rating for this disability.  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  A staged rating is not warranted because each finding applies to the entire period on appeal.  In sum, the Veteran's appeal is denied as it concerns her left knee.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes the impact of each such disability as well as the combined impact of them all.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It then must be determined whether there are other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

Neither the Veteran nor her representative has argued for an extraschedular rating.  The Board finds that neither her service-connected lumbar spine disability, right lower extremity disability, nor left knee disability is unusual or exceptional because each is reasonably described by the schedular criteria set forth above.  It follows that these criteria also reasonably describe her disabilities collectively.  Indeed, ratings have been assigned based on the severity of lateral instability, nerve involvement via incomplete paralysis, and limited motion factoring in a wide variety of ways in which functional loss may be manifested as well as the presence or ankylosis and associated objective neurologic abnormalities and the duration of incapacitating episodes.  The Veteran's symptoms plus their resultant impact thus have been taken into consideration.  

Of note is that all of the Veteran's symptoms have been taken into account.  Differentiating symptoms of a disability that is service-connected from those of a disability that is not indeed must be medically based.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  Here, there is no such differentiation.  Of additional note is that some of the Veteran's symptoms are not set forth in the schedular criteria, but this does not render them inadequate.  She has reported that her symptoms essentially have the combined effect of restricting her movements.  Specifically, she has reported that she cannot bend down to pick something up and cannot sit, stand, or walk for prolonged periods and that her sleep is impacted.  She also has reported being advised to avoid bending, stooping, twisting, crawling, and prolonged sitting, standing, and walking.  This is typical, not unusual or exceptional, for one with lumbar spine, lower extremity neurologic, and knee disabilities.

Because the rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted.  Discussion of whether there are related factors therefore is unnecessary.  Even if the criteria were inadequate, however, referral still would not be warranted because these factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized for her lumbar spine, right lower extremity, and/or left knee.  The December 2009 VA treatment record showing that she sought emergency treatment for her lumbar spine does not also show that she was admitted as an inpatient.  There also is no indication of marked interference with employment beyond that already contemplated by the schedular ratings.  The Veteran has not worked since October 1999, but there is no indication that she would need to take an inordinate amount of time off as a result of her lumbar spine, right lower extremity, and left knee if she were working.  Accommodations obviously would be necessary for her to work, but there is no indication that they would be so excessive as to make work impractical.  

ORDER

An increased rating greater than 20 percent for degenerative disc disease of the lumbar spine with central disc bulge for the period prior to April 30, 2010, and greater than 40 percent for the period beginning April 30, 2010, is denied.

An initial increased rating of 20 percent, but no higher, for radiculopathy of the right lower extremity is granted, subject to the statutes and regulations governing the payment of benefits.

An increased rating greater than 10 percent for left knee patellofemoral syndrome is denied, but it is noted that the appropriate Diagnostic Code for rating this disability remains 5257 (as the change to Diagnostic Code 5260 was erroneous).


REMAND

Although the delay entailed by a second remand is regrettable, a Board decision including determinations regarding the Veteran's entitlement to service connection for migraine headaches and to a TDIU prior to September 15, 2014, would be premature.  Undertaking additional development prior to such a decision is the only way to ensure that she is afforded every possible consideration.  She must be afforded such consideration.  That VA has a duty to assist her in substantiating her claim indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has a duty to assist her in gathering evidence that may show she is entitled to the benefits sought, in other words.  

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

VA treatment records dated into June 2014 are available.  Some concern the Veteran's headaches.  Others dated from June 2014 to present therefore may exist.  A request or requests for all outstanding pertinent VA treatment records must be made.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Private treatment records, the most recent dated in December 2013, also are available.  Since some are pertinent, it is possible that others dated from December 2013 to present exist.  The Veteran must be asked to submit or provide enough information to identify and locate all of them along with authorization for their release.  An initial request with follow-up requests as necessary must be made if she does the latter.  Notice to her and her representative finally must be made if any of the aforementioned is unsuccessful.

II.  Medical Examination and Opinion

If a VA medical examination or opinion has been provided, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 303.  Adequacy means that the Board can reach a fully informed determination.  Id.  The service member's entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Any disability present, if any, must be described in sufficient detail at the examination.  Id.  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the opinion must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

Though the Veteran underwent a VA medical examination which included a VA medical opinion for headaches in September 2011, it was found to be inadequate in the Board's June 2013 remand.  Directives therefore were included for scheduling her for another VA medical examination complete with a VA medical opinion.  It was to concern a chronic headache disability, to include migraines, to ensure adequacy in terms of being comprehensive.  As part of ensuring adequacy in terms of considering the Veteran's entire history, whether there were related visual symptoms like eyestrain was to be addressed.  That a rationale was required for the opinion finally was emphasized.  Substantial compliance with these directives is required.  Stegall, 11 Vet. App. at 268; Dyment, 13 Vet. App. at 141.  The Veteran accordingly underwent second VA medical examination in September 2014.  Tension was diagnosed.  It was indicated that the Veteran had one non-headache symptom, nausea, associated with her headaches.  A negative opinion was rendered.  The rationale was that there was no diagnosis of migraines, treatment for migraines during service, or chronicity of "the claimed condition."

Whether the description of the Veteran's headache disability at the September 2014 VA medical examination is sufficient is unclear.  There is no indication if it includes eyestrain or any other visual symptoms, though the lack of such could possibly be inferred from the fact that nausea was identified as the only non-headache symptom.  No inaccurate factual premise is apparent in the September 2014 VA medical opinion.  It obviously did not take into account any treatment records that have yet to be obtained, however.  More importantly, very little rationale was provided.  The most that was provided concerned migraines, which raises doubt as to whether a chronic headache disability otherwise was truly considered.  Tension headaches indeed were not even referenced despite the diagnosis of such.  Further, no explanation was provided for why migraines were not diagnosed when they have been previously.  The Veteran must be scheduled for another VA medical examination complete with VA medical opinion to cure these inadequacies.  

III.  Inextricably Intertwined

Issues are inextricably intertwined when a determination on one could have a significant impact on the determination of the other.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the impacted issue must be deferred until the issue that may cause the impact has been adjudicated.  Id.  The Veteran's claim for service connection for migraine headaches is inextricably intertwined with her entitlement to a TDIU prior to September 15, 2014.  Indeed, determining whether a TDIU should be considered on a schedular or an extraschedular basis depends on whether she has a service-connected disability rated at 60 percent or more or service-connected disabilities rated at 70 percent or more with one rated at 40 percent or more.  38 C.F.R. § 4.16(a).  The aforementioned pending issue thus must be resolved with resolution of the TDIU issue deferred until this occurs.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those concerning her headaches, dated from June 2014 to the present.  Associate all records received with the claims file.  Notify the Veteran and her representative of any lack of success regarding the aforementioned.  

2.  Ask the Veteran to either submit all outstanding private treatment records concerning her headaches, particularly those dated from December 2013 to the present, or provide enough information to identify and locate any along with an authorization for their release to VA.  If she does the latter, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and her representative of any lack of success regarding the aforementioned.

3.  Then, arrange for the Veteran to undergo a VA medical examination regarding her headaches.  The examiner shall not have previous involvement in this matter.  This examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding her history, symptoms, and their impact on her work and daily life.  All necessary tests shall be performed, the results of which shall be set forth in the report.  

Whether the Veteran's headaches include visual symptoms like eyestrain shall be addressed in undertaking the aforementioned actions.  A diagnosis or diagnoses then shall be rendered in the report.  If migraines are not diagnosed, an explanation shall be provided which includes discussion of the previous migraine diagnoses.  The examiner finally shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosis made is related to the Veteran's service.  

A clear and full rationale (explanation) shall be provided by the examiner for this opinion.  Medical principles thus shall be discussed as they relate to the medical and lay (non-medical) evidence.  As such, the Veteran's contentions regarding chronicity of her headaches and as to why she feels there is a service nexus for them shall be addressed.  If any opinion cannot be reached without speculation, the examiner shall discuss why.  A copy of, or at least a citation to, any medical literature referenced in the report shall be provided by the examiner.

4.  Finally, readjudicate the Veteran's claim of entitlement to service connection for migraine headaches.  Following that readjudication, readjudicate her claim of entitlement to a TDIU prior to September 15, 2014.  Issue a rating decision for each determination that is favorable to the Veteran.  For each determination that is unfavorable to her, issue a SSOC.  Provide a copy of the rating decision and/or SSOC to the Veteran and her representative, and place a copy in the claims file.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, for example, may impact the determination made.  Her failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655.  The Veteran also is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


